Order
PER CURIAM:
Stacy Holmquest appeals, following an evidentiary hearing, the denial of her Rule 29.15 motion for post-conviction relief. Holmquest raises two points on appeal: (1) trial counsel was ineffective for failing to move for a change of venue, which she claims was necessitated by abundant pretrial publicity; and (2) appellate counsel was ineffective for failing to raise a claim on direct appeal challenging either the trial court’s failure to sua sponte change the venue or trial counsel’s failure to request a change of venue. Finding no merit in either claim, we affirm. Rule 84.16(b).